NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 LABORERS’ LOCAL UNION NOS. 472
 & 172, LABORERS’ LOCAL UNION
 NOS. 472 & 172 WELFARE AND
 PENSION FUNDS AND SAFETY,                                   Civ. No. 19-16268
 EDUCATION AND TRAINING FUNDS
 and ZAZZALI, FAGELLA, NOWAK,                                OPINION
 KLEINBAUM & FRIEDMAN, P.C.,

                     Petitioners,

          v.

 INTERCOUNTY PAVING ASSOC. LLC.,

                     Respondent.

THOMPSON, U.S.D.J.

       This matter comes before the Court upon the Motion to Confirm Arbitration Award (ECF

No. 2) filed by Petitioners Laborers’ Local Union Nos. 472 & 172, Laborers’ Local Union Nos.

472 & 172 Welfare and Pension Funds and Safety, Education and Training Funds, and Zazzali,

Fagella, Nowak, Kleinbaum & Friedman, P.C. (collectively, “Petitioners”). The Motion is

unopposed by Intercounty Paving Assoc. LLC. (“Respondent”). The Court has decided the

Motion after considering Petitioners’ written submissions and without holding oral argument

pursuant to Rule 78(b) of the Federal Rules of Civil Procedure. For the reasons stated herein, the

Motion is granted.

       Upon review of Petitioners’ submissions, this Court finds that Respondent is bound by a

collective bargaining agreement with Petitioner Laborers’ Local Union Nos. 472 & 172 Welfare

and Pension Funds and Safety, Education and Training Funds. (See Pet. ¶ 2, ECF No. 1.) The

                                                1
agreement provides for the submission to arbitration of any controversies concerning delinquent

payments to Petitioner Laborers’ Local Union Nos. 472 & 172 Welfare and Pension Funds and

Safety, Education and Training Funds. (Id. ¶ 3.) In accordance with these terms, this dispute was

submitted to Arbitrator J.J. Pierson, Esq. (“Arbitrator”). (Id. ¶ 5.) Following a hearing held on

June 27, 2019, and with proper notice to all parties, the Arbitrator entered an Award in writing

dated June 27, 2019. (See Arb. Award at 13, Ex. B, ECF No. 1. 1) The Arbitrator’s Award

indicates that Respondent was delinquent in making required contributions to Petitioner

Laborers’ Local Union Nos. 472 & 172 Welfare and Pension Funds and Safety, Education and

Training Funds between April 1, 2019 and April 30, 2019. (Id. at 14.)

       This Court must confirm an arbitration award “[i]f the parties in their agreement have

agreed that a judgment of the court shall be entered upon the award made pursuant to the

arbitration.” 9 U.S.C. § 9. Having considered the written submissions of Petitioners in light of

Respondent’s failure to oppose the Motion, and for good cause shown, this Court grants

Petitioners’ Motion to Confirm Arbitration Award. An appropriate Order accompanies this

Opinion.



Date: 9/27/19                                                 /s/ Anne E. Thompson
                                                              ANNE E. THOMPSON, U.S.D.J.




1
 The page numbers to which the Court refers in its citation to the Arbitration Award are the
CM/ECF page numbers.
                                                 2
